Citation Nr: 0504391	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-11 022A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
residuals, post operative arthrotomies, left knee, with 
degenerative changes and laxity, to include the issue of 
whether a timely substantive appeal was filed with respect to 
this matter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1965 to July 1967.

2.	On February 1, 2005, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


